Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches a horizontal electric field type display panel, comprising: a first substrate and a second substrate arranged opposite to each other; a liquid crystal layer between the first substrate and the second substrate; and a single integral first compensation film layer between the first substrate and the second substrate, wherein the first compensation film layer is configured to compensate for a phase delay of an axial light in a condition that the display panel is subjected to a non-uniform external force; wherein the display panel further comprises a single integral second compensation film layer.  The prior art of record does not teach nor suggest in combination with the limitations above, a single integral second compensation film layer  which is located on a light-emergent side of the liquid crystal layer and the first compensation film layer and configured to compensate for a phase delay of a non-axial light; wherein in response to the first compensation film layer and the second compensation film layer being located on different sides of the liquid crystal layer respectively, the first compensation film layer is located on a side of the second substrate facing towards the liquid crystal layer; and wherein the second compensation film layer is located on a side of the first substrate facing away from the liquid crystal layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A DUDEK/Primary Examiner, Art Unit 2871